               Case 2:19-cv-02446-KJN Document 27 Filed 12/28/20 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



EUGENE RED PROTSMAN,                             No. 2:19-cv-2446 KJN P

                   Plaintiff,

          v.

WARDEN, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                   AD TESTIFICANDUM
                                         /

Eugene Red Protsman, CDCR # P-39467, a necessary and material witness in a settlement
conference in this case on January 26, 2021, is confined in the California Health Care Facility
(CHCF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Allison Claire, by Zoom video conference from his place of
confinement, on Tuesday, January 26, 2021, at 9:00 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at California Health Care Facility at (209) 467-2676 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, 7707 Austin Rd., Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
////
         Case 2:19-cv-02446-KJN Document 27 Filed 12/28/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: December 28, 2020




Prot2446.841Z
